Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 16, 2019

The Court of Appeals hereby passes the following order:

A19A2303. ROHAN DAVIS v. JOHN GREEN et al.

      John Green and Xinrong Green (collectively, the “Plaintiffs”) originally filed
this action in magistrate court, seeking unpaid rent and possession of the premises.
The action was subsequently transferred to state court after Rohan Davis (the
“Defendant”) filed a counterclaim for constructive eviction seeking damages in
excess of the jurisdictional limit of magistrate court. On March 22, 2019, the state
court granted the Plaintiffs’ motion for summary judgment on their claims, as well as
against the Defendant’s counterclaim. The Defendant filed the instant appeal on April
19, 2019. We, however, lack jurisdiction.
      Generally, a notice of appeal must be filed within 30 days of entry of the order
sought to be appealed. See OCGA § 5-6-38 (a). The underlying subject matter of an
appeal, however, controls over the relief sought in determining the proper appellate
procedure. See Rebich v. Miles, 264 Ga. 467, 467-468 (448 SE2d 192) (1994). The
underlying subject matter here is a dispossessory judgment. Under OCGA § 44-7-56,
appeals in dispossessory actions must be filed within seven days of the date the
judgment was entered. See Ray M. Wright, Inc. v. Jones, 239 Ga. App. 521, 522-523
(521 SE2d 456) (1999). The proper and timely filing of a notice of appeal is an
absolute requirement to confer jurisdiction on this Court. Id. at 523. Here, the
Defendant’s notice of appeal is untimely, as it was filed 28 days after entry of the
judgment to be appealed.
      Accordingly, the Defendant’s appeal is hereby DISMISSED for lack of
jurisdiction.

                                 Court of Appeals of the State of Georgia
                                        Clerk’s Office, Atlanta,____________________
                                                                  07/16/2019
                                        I certify that the above is a true extract from
                                 the minutes of the Court of Appeals of Georgia.
                                        Witness my signature and the seal of said court
                                 hereto affixed the day and year last above written.


                                                                                 , Clerk.